Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s amendment dated 07/01/21, after the Non Final Office Action on 04/02/21. Claims 3 and 4 have been cancelled. 
Claims 1, 2 and 5-16 are pending.
Allowable Subject Matter
Claims 1, 2 and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…the first region is between the opening region and the first edge, the second region is between the opening region and the second edge, an orthographic projection of the opening region on the first edge respectively coincides with orthographic projections of the first region and the second region on the first edge, the plurality of sub-pixels comprise a main sub-pixel in the first region and a secondary sub-pixel of the second region, and an area of the main sub-pixel is smaller than an area of the secondary sub-pixel, the plurality of sub-pixels are arranged in an array along a first direction and a second direction perpendicular to the first direction, the first region, the opening region and the second region are arranged along the first direction, and a size of the main sub-pixel in the second direction is smaller than a size of the secondary sub-pixel in the second direction, the first direction is a column direction, the second direction is a row direction, and a number of main sub-pixels in each row of the first region is greater than a number of secondary sub-pixels in each row of the second region.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2 and 5-16 are also allowed by virtue of dependency.
Lu et al. CN 108931871, Watanabe et al. US 2016/0202516, Kubota et al. US 2018/0186342 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871